Citation Nr: 1028708	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-11 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a mental 
disorder, to include a depressive disorder, during the period 
prior to March 20, 2006.

2.  Entitlement to a rating in excess of 30 percent for a mental 
disorder, to include a depressive disorder, during the period 
from March 20, 2006, to January 26, 2009.

3.  Entitlement to a rating in excess of 70 percent for a mental 
disorder, to include a depressive disorder, during the period 
beginning January 27, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to March 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of the New York, New 
York Regional Office (RO) of the Department of Veterans Affairs 
(VA).

When the case was before the Board in September 2008, it was 
remanded for additional development.  The requested development 
has been completed, and the appeal has been returned to the Board 
for further appellate action.  


REMAND

The Veteran was afforded a hearing at the RO before a Veterans 
Law Judge in September 2008.  Unfortunately, this Veterans Law 
Judge is no longer employed by the Board.  

The Veteran was contacted with a July 2009 letter and notified 
that he had the right to a new hearing.  In July 2010, the 
Veteran indicated that he wished to have a new hearing at the RO 
in person before a different Veterans Law Judge.

Accordingly, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

Schedule the Veteran for a Board hearing 
at the RO in accordance with the docket 
number of his appeal. 

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


